DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
	This office action is in response to the remarks and amendments filed on 05/24/2022. Claims 1-4, 7 & 17-18 have been canceled. Claims 5-6, 8-16 & 19-20 are pending for consideration in this Office Action.

Response to Amendment
The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.
The objections to Claim 20 have been withdrawn.

Examiner’s Statement of Reason’s for Allowance
The following is an examiner’s statement of reasons for allowance:

As per independent Claim 5, the prior art Guerrero (US 20050269062 A1), Fukushima (US 20170211850 A1), Seo (US 20130149119 A1), Imanishi (US 20120024517 A1) and Moriyama (US 20180328626 A1) does not teach the device as recited, in particular “…a cooling water separator provided in the air conditioning circuit and configured to separate the cooling water from a fluid discharged from the tank using a difference in specific gravity, the cooling water separator being connected to the cooling circuit to allow the separated cooling water to return to the cooling circuit,” when added to the other features claimed in independent Claim 5.

As per independent Claim 19, the prior art Guerrero (US 20050269062 A1), Fukushima (US 20170211850 A1), Seo (US 20130149119 A1), Imanishi (US 20120024517 A1) and Moriyama (US 20180328626 A1) does not teach the device as recited, in particular “…a cooling water separator provided in the air conditioning circuit and configured to separate the cooling water from a fluid discharged from the tank using a difference in specific gravity, the cooling water separator being connected to the cooling circuit to allow the separated cooling water to return to the cooling circuit,” when added to the other features claimed in independent Claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        




/KEITH STANLEY MYERS/Examiner, Art Unit 3763